Case 1:19-cv-02357-FB-JO Document 32 Filed 12/21/19 Page 1 of 2 PageID #: 191




                          Mark Schlachet, Esq.
                                Tel:216-225-7559
                            email: markschlachet@me.com


3515 Severn Road                                           9511 Collins Ave.
Cleveland, Ohio 44118                                          Apt. 605
                                                           Surfside, FL 33154
1249 East 35th Street                                      (Succos-Shavuos)
Brooklyn, New York 11210
                                                           Admitted: OH, NY


                                December 21, 2019

Hon. Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Pasik v. Boon Technologies, LLC et al, Case No. 19-2357-FB-JO

Dear Judge Block:

      Undersigned is counsel to plaintiff. This letter responds to Attorney
Kwasniewski’s letter of December 20, 2019 regarding a briefing schedule for
defendants’ forthcoming motion to dismiss. (Dkt. No. 31)

       Mr. Kwasniewski may have forgotten that the parties did in fact agree on a
briefing schedule proposed by Mr. Kwasniewski on December 5, 2019, to wit:

Defendants’ opening brief: January 17, 2020
Plaintiff’s opposition brief: February 7, 2020
Defendants’ reply brief:      February 28, 2020

     I am attaching Mr. Kwasniewski’s email to me of December 5th; Further, on
December 14, 2019 I wrote to Mr. Kwasniewski:
Case 1:19-cv-02357-FB-JO Document 32 Filed 12/21/19 Page 2 of 2 PageID #: 192




      I am not willing to change the agreed briefing schedule for the motion to
      dismiss. We allowed defendants every prerogative--e.g. awaiting the
      conclusion of the holidays to commence briefing, accepting 3 weeks to oppose,
      and affording Defendants 3 weeks to reply--as to that briefing schedule and
      came to an agreement. We stand by our agreement and expect Defendants to
      do so as well.

      Mr. Kwasniewski never suggested to me the schedule he is now asking the
Court to order.

      I regret that this matter has been raised before the Court. Frankly, I don’t
understand it.

      Undersigned is available to discuss this letter, should Your Honor deem such
discussion advisable, at the Court’s convenience.


                                              Respectfully yours,


                                              /s/ Mark Schlachet


cc: All Counsel (ECF)




                                          2
